Case 4:19-cv-03845 Document 3-1 Filed on 10/09/19 in TXSD Page 1 of 8




                        EXHIBIT A
Case
Case 4:19-cv-03845
     4:19-cv-01637 Document
                   Document 3-1
                            50 Filed
                                Filed on
                                      on 07/24/19
                                         10/09/19 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 12 of
                                                                   of 78
                                                                 United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                                                                      July 24, 2019
                                                                   David J. Bradley, Clerk
Case
Case 4:19-cv-03845
     4:19-cv-01637 Document
                   Document 3-1
                            50 Filed
                                Filed on
                                      on 07/24/19
                                         10/09/19 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 23 of
                                                                   of 78
Case
Case 4:19-cv-03845
     4:19-cv-01637 Document
                   Document 3-1
                            50 Filed
                                Filed on
                                      on 07/24/19
                                         10/09/19 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 34 of
                                                                   of 78
Case
Case 4:19-cv-03845
     4:19-cv-01637 Document
                   Document 3-1
                            50 Filed
                                Filed on
                                      on 07/24/19
                                         10/09/19 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 45 of
                                                                   of 78
Case
Case 4:19-cv-03845
     4:19-cv-01637 Document
                   Document 3-1
                            50 Filed
                                Filed on
                                      on 07/24/19
                                         10/09/19 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 56 of
                                                                   of 78
Case
Case 4:19-cv-03845
     4:19-cv-01637 Document
                   Document 3-1
                            50 Filed
                                Filed on
                                      on 07/24/19
                                         10/09/19 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 67 of
                                                                   of 78
Case
Case 4:19-cv-03845
     4:19-cv-01637 Document
                   Document 3-1
                            50 Filed
                                Filed on
                                      on 07/24/19
                                         10/09/19 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 78 of
                                                                   of 78
